Opinion issued May 25, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01114–CV




MAX CURTIS, IRMA CURTIS, JEWEL MONIQUE CURTIS, AND BRYCE
CURTIS, Appellants

V.

MEMORIAL HERMANN NORTHWEST HOSPITAL AND “JOHN DOE,”
EMERGENCY ROOM DOCTOR OF MEMORIAL HERMANN
NORTHWEST HOSPITAL, Appellees




On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2003-36467A




MEMORANDUM OPINIONAppellants Max Curtis, Irma Curtis, Jewel Monique Curtis, and Bryce Curtis
have neither established indigence, nor paid or made arrangements to pay the clerk’s
fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements
for establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellants Max Curtis, Irma Curtis, Jewel Monique Curtis, and Bryce
Curtis did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary
dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.